Judgment, Supreme Court, Bronx County (William C. Donnino, J.), rendered June 24, 2002, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing him to a term of 7/3 to 22 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There was ample evidence to corroborate the testimony of defendant’s accomplices, by connecting defendant with the crime in a manner sufficient to satisfy the jury that the accomplices were telling the truth (see CPL 60.22 [1]; People v Breland, 83 NY2d 286 [1994]; People v Crow, 284 AD2d 653 [2001], lv denied 96 NY2d 900 [2001]). Among other evidence, the People introduced a tape-recorded conversation between defendant and an accomplice that was fully authenticated through nonaccomplice testimony, and whose contents warranted the inference that defendant was referring to the murder conspiracy at issue.
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.